3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2020 has been entered.

Response to Amendment
Claims 1, 6, 7, 13, 17 and 19 have been amended.  Claims 2 and 8 have been cancelled.  Claims 1, 3-7, and 9-20 are currently pending.  Claims 12-20 remain withdrawn. 
In light of the amendment to the claims, the rejection of the claims 1 and 4-5 under 35 U.S.C. 102 and 103 over Steinburg is withdrawn. 
Further in light of the amendment to the claims and the persuasiveness of applicant’s arguments the rejection of claims 1-11 under 35 U.S.C. 103 over Steinburg in view of Martin and Lichstein is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and claims dependent thereon, claim 1 recites the limitation “An enzyme inactivation composition comprising a polycarboxylic acid having a pH of about 1.5…”.  It is unclear what is being claimed as a polycarboxylic acid does not have a pH of its own, nor does a composition necessarily possess a pH.  Rather pH typically refers to a measure of acidity of an aqueous solution; however, no solution has been claimed.  It is therefore unclear what is being claimed. Amendment to make clear the polycarboxylic acid is part of a solution and the solution has a pH would provide clarity. 
Regarding claim 1 and claims dependent thereon, claim 1 recites the limitation “An enzyme inactivation composition comprising a polycarboxylic acid having a pH of about 1.5; hydrogen peroxide…”.  As currently claimed it is unclear if the limitation means that the composition has a pH of about 1.5, and comprises the claimed components, or alternatively if the polycarboxyilic acid, or solution comprising the polycarboxylic acid, has the pH and the 
Regarding claim 3 and claims dependent thereon, claim 3 recites the limitation “The enzyme inactivation composition of claim 2, wherein the polycarboxylic acid is citrate”, claim 3 depends from a cancelled claim, it is thus unclear what is meant to be claimed.  Further it is unclear if the term “the polycarboxylic acid” has antecedent basis as no polycarboxylic acid has been referred to previously.  It would provide clarity to 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The analysis of Written Description stated in MPEP 2163 Provides determining: 1) What the claims as a whole covers; 2) A review of the entire application to understand how Applicant provides support for the claimed invention including each element and/or step; 3) Determination of whether there is sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed, including analyzing if a claim drawn to a genus, or more than one embodiment, provides description of a representative number of species to adequately describe the genus or embodiments.  
Regarding claims 1-5, 9-12, the claims are drawn to a composition comprising hydrogen peroxide, sodium azide and a polycarboxylic acid.  Dependent claims provide for the acid to be citric acid, and further define amounts of components and the addition of an elution mitigation agent, sodium chloride.  
In the specification, the description of the claimed invention is provided by numerous embodiment comprising sodium azide, hydrogen peroxide, a polycarboxylic acid and an elution mitigation agents, and specifically describes citric acid and sodium chloride for those roles specifically ([0008]-[0018], [0270]-[0272]).  The specification further describes that the polycarboxylic acid has multiple carboxylic acid group, may be a tricarboxylic acid, and may include have aliphatic or aromatic groups which are arranged in an unspecified way, and may in some embodiments be less than 500 g/mol ([0264]).  The specification explicitly describes two diprotic acids, succinic and tartaric acid and two triprotic acids, citrate and isocitrate ([0263]-
The state of the art is represented by applicant’s application, as well as Miller (USP 5225325/ US equivalent of JPH05505239/cited to provide clear citation to English equivalent), Vandenbroucke (USPGPUb 20180187203/US equivalent of JP2014518062/cited to provide clear citation to English equivalent), Yamaguchi (USPGPub 2010209924/ US equivalent of JP 2010193883/cited to provide clear citation to English equivalent)  and Magnotti (USPGPUb 20040248223). Which describe composition for enzyme, and specifically peroxidase or alkaline phosphatase, inactivation comprising the claimed components and citric acid however at much higher pH.  As noted by Magnotti, pH between 5 and 6 and higher limit the volatility of sodium azide as the gas hydrazoic acid ([0034]). The unpredictability in the art is low as compositions may readily be formulated with various components.  
Applicant however claims generically the genus of polycarboxylic acids, this genus cannot be readily envisioned by a practitioner of the art as it is a genus of limitless permutations, from a simple dicarboxylic acids to acids of any higher number of carboxylates, and a vast number of small molecules, and includes within its scope proteins with two or more aspartic, glutamic acids, and free carboxylate terminus, natural polymers comprising carboxylates such as lignin  and hyaluronic acid, synthetic polymers such as column material having carboxylate residues. 
 In the case of a chemical invention, adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or  plan for obtaining the chemical invention claimed.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (see MPEP 2163).
	It is the Examiner’s position that applicant only provided adequate written description to show possession of compositions comprising the specific polycarboxylic acids listed, i.e. citric acid, isocitrate, succinic, tartaric, EDTA, EGTA, EDDS, MGDA, and DTPA. Applicant has not provided adequate written description to show possession of polycarboxylic acids beyond the species listed as applicant has not described a structure by which one of ordinary skill would consider them to have possession of additional species, nor do the above provide a sufficient variety of species to define a genus as broad as that claimed of polycarboxylic acid. 
	

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657